Citation Nr: 0719323	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-06 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for sterility, to include 
as secondary to a service-connected scrotal abscess, status 
post incision and drainage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.    
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The issues of service connection for PTSD with depression and 
an earlier effective date for PTSD with depression were 
resolved in the veteran's favor in October and November 2004 
rating decisions.  Therefore, these issues are not currently 
before the Board.


FINDING OF FACT

There is no association between any current sterility and the 
veteran's period of military service or a service-connected 
disorder.


CONCLUSION OF LAW

Service connection for sterility, to include as secondary to 
a service-connected scrotal abscess is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006) (to be codified at 38 C.F.R. pt. 3).  
  
A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  A layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board observes that the RO has characterized the issue as 
one of secondary service connection.  However, it is clear 
from the RO's discussions that it also considered whether 
alleged sterility was directly related to service.  Moreover, 
the Board is generally obligated to address all theories of 
service connection.  See generally Schroeder v. West, 212 
F.3d 1265 (2000).  Accordingly, the Board will address both 
theories of service connection in this appeal.  

The veteran contends that he is currently sterile and unable 
to have children due to his service-connected scrotal 
abscess, status post incision and drainage.  In particular, 
he indicates that his reproductive system sustained damage as 
the result of incisions and drainage of his scrotal abscess 
during service in July and August of 1969.  

The veteran is currently service-connected at 10 percent for 
residuals (urgency, hesitancy, and nocturia) of his service-
connected scrotal abscess.  

Service medical records (SMRs) report that the veteran was 
hospitalized in July and August of 1969 due to a painful 
scrotal abscess that took several weeks to heal.  He 
underwent several incisions and drainage to treat the 
abscess.  SMRs show that by the end of August of 1969, his 
abscess had healed, and he was again fit for duty.  

The veteran has also submitted an in-service Western Union 
telegram dated in August of 1969 that advised the veteran's 
wife that the veteran was hospitalized as a result of an 
"infection in reproductive system and his condition is 
considered satisfactory."  Notably, no medical records 
confirm any specific damage or diagnoses pertaining to his 
reproductive system.  In fact, upon separation in March 1971, 
his genitourinary examination was normal.  

Overall, the lack of medical evidence in the SMRs of any 
damage to the reproductive system as the result of his 
abscess provides strong evidence against the claim.

The Board acknowledges that several attempts were made to 
secure possible additional inpatient SMRs from Scott Air 
Force Base, Yokota Air Force Hospital (Japan), Clark Air 
Force Hospital (Philippines), the 22nd Casualty Staging Area 
Hospital (Vietnam), and the First Medical Field Hospital 
(Vietnam).  Certain inpatient records were received; however, 
the National Personnel Records Center (NPRC) responded in 
April 2005 that most of the records mentioned by the veteran 
were not found.

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).        

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In this regard, in a Memorandum dated in June 2005, the VA 
indicated that all procedures to obtain missing in-service 
clinical/hospital records were correctly followed, and that 
all efforts had been exhausted, such that further attempts 
would be futile.  As such, based on a review of the available 
medical records, no residual sterility or reproductive 
disability was noted during service, aside from the vague 
statement in the Western Union Telegram.  Overall, the 
available SMRs do not show evidence of a reproductive 
disability resulting from his abscess.    

In fact, the Board emphasizes that the first medical evidence 
of any complaint concerning sterility in the claims folder is 
from September 2003, over 30 years after discharge.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Further, there is simply no competent medical evidence of 
record that demonstrates a nexus between any alleged 
sterility and the veteran's period of service decades earlier 
or his service-connected scrotal abscess.  Boyer, 210 F.3d at 
1353, Velez 11 Vet. App. at 158.  In fact, there is negative 
evidence against a finding of a nexus to service or his 
service-connected abscess of the scrotum.  The service and 
post-service medical record, indicating a disorder that began 
many years after service, provides evidence against this 
claim. 

In this regard, the veteran underwent a VA genitourinary 
examination in December 2003.  The examiner indicated that 
the veteran was able to engage in sexual relations, but did 
not have any children with his wife.  Significantly, the 
examiner documented that neither the veteran nor his wife had 
ever been screened for an infertility problem.  The examiner 
did note that the veteran had low testosterone levels, 
surmising that this was one of the reasons the veteran was 
having problems.  However, after reviewing the claims folder, 
to include the Western Union telegram the veteran had 
submitted, the examiner opined that the service-connected 
abscess was not related to any current reproductive problems.  

The Board finds that this uncontroverted, probative VA 
opinion, based on a comprehensive physical examination and 
review of the claims folder, is against the finding that any 
current reproductive problem is related to any incident in 
service or to his service-connected abscess by way of 
proximate cause or aggravation.  The opinion is also 
supported by the absence of treatment for a reproductive 
condition in the post-service VA treatment records.  It is 
important to note that it is unclear whether the veteran even 
currently has a specific medical condition that renders him 
sterile and unable to reproduce.      
   
The Board has considered the veteran's contentions in his 
substantive appeal that "seven different teams of doctors at 
seven different military hospitals" indicated that he was 
sterile due to his service-connected abscess treatment.  
However, the veteran is not competent to relate what a doctor 
purportedly stated to him concerning a medical diagnosis.  
"[T]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In addition, neither the veteran nor his representative, 
without evidence showing that he or she has medical training 
or expertise, is competent to offer a diagnosis or an opinion 
as to medical etiology of sterility.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Simply stated, neither can competently diagnose 
the veteran with sterility of the reproductive system and 
then state that the alleged condition is the result of active 
service decades ago, or even secondary to another disorder.  

Simply stated, the evidence of record does not warrant 
service connection, either on a direct or secondary basis.  
Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  38 U.S.C.A. § 5107(b).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a VCAA letter dated in October 
2003, the RO advised the veteran of the evidence needed to 
substantiate his service connection claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that the RO has 
provided all notice required initially by the VCAA for the 
first three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

With regard to the 1st element of notice, there is no letter 
from the RO that further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In addition, the Board observes that the RO correctly issued 
the initial October 2003 VCAA notice letter prior to the 
March 2004 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  However, the 
above letter did not meet the 4th element of VCAA notice in 
that it did not ask the veteran to provide any evidence in 
his possession that pertains to the claim. Id at 120-21. 

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  
 
Thus, in this case, there is a presumption of prejudice due 
to content errors in failing to provide 1st element VCAA 
Dingess notice and 4th element VCAA notice.  However, the 
Board finds that prejudice has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notice provided what was needed.  

Specifically, the veteran submitted personal statements, and 
a relevant Western Union telegram.  In addition, he advised 
the VA of possible additional SMRs.  Further, the actual 
November 2003 notice provided by the VA is clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the service connection claim.  The RO also issued a follow-up 
letter in March 2005 advising the veteran of efforts to 
obtain any additional clinical SMRs.  With regard to the 
fourth element of VCAA notice, the VCAA letter dated in 
October 2003 advised the veteran that the VA required 
"additional information and evidence."  Thus, the veteran 
was aware that additional evidence was required to 
substantiate his claim.  Overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.      

With respect to the duty to assist, the RO has secured SMRs, 
VA treatment records, and a relevant VA medical examination.  
Neither the veteran nor his representative has identified any 
additional post-service medical evidence.  The veteran chose 
not to testify at a personal hearing scheduled for him in 
August 2004.  The Board does acknowledge that VA has a 
heightened duty to assist and to search for alternate medical 
records when SMRs are missing or presumed destroyed.  Cromer, 
19 Vet. App. at 217-18.  However, the NPRC and VA determined 
that all methods were exhausted in attempting to secure any 
additional clinical SMRs.  The Board finds no basis for 
further pursuit of additional SMRs, as such efforts would be 
futile.  Thus, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for sterility, to include as secondary to 
a service-connected scrotal abscess is denied. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


